Exhibit 10.33

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

PROGRAM AGREEMENT

THIS PROGRAM AGREEMENT (“Agreement”) is made this 24th day of February, 2006 by
and between Santa Barbara Bank & Trust (“SBBT”), a division of Pacific Capital
Bank, N.A., a national banking association, with its principal office at 5770
Oberlin Drive, San Diego, CA, and Jackson Hewitt Inc. (“JHI”), a Virginia
corporation, with its principal office at 3 Sylvan Way, Parsippany, NJ 07054.

RECITALS

WHEREAS, JHI (i) is the franchisor of the Jackson Hewitt Tax Service® tax
preparation system to independently owned and operated franchisees
(“Franchisees”) and (ii) through Tax Service of America, Inc., a wholly owned
subsidiary, owns and operates Jackson Hewitt Tax Service locations (“Corporate
Stores,” and together with Franchisees, “electronic return originators” or
“EROs”); and

WHEREAS, the EROs provide income tax return preparation with electronic filing
and related services to customers; and

WHEREAS, SBBT offers products to customers of tax service companies; and

WHEREAS, SBBT desires to offer and provide certain financial products to
customers of certain EROs designated by JHI from time to time, and JHI desires
that SBBT provide such services, on the terms and subject to the conditions
hereinafter set forth (the “Program”); and

WHEREAS, SBBT desires, and JHI agrees to provide, its marketing and training
services and personnel in connection with and to devote support and additional
resources in support of the Program; and

WHEREAS, simultaneous with the execution of this Agreement SBBT shall enter into
a technology services agreement with Jackson Hewitt Technology Services Inc.
(“JHTSI”) in connection with SBBT administering and offering the Program
(“Technology Services Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

TERMS AND CONDITIONS

 

1. ERO Participation; General Terms

 

  1.1. Definitions

(a) “Business Day” shall mean any day that is not a Saturday, Sunday, legal
holiday or other day on which banks in either the state of New York or the state
of California are required or permitted to be closed.

(b) “Customer” shall mean a Jackson Hewitt Tax Service customer that was also a
customer of SBBT or another financial institution that provided financial
products facilitated by EROs and such customer received a RAL, a funded Federal
ACR, or a funded State ACR from SBBT or such other financial institution. For
purposes of this definition, joint borrowers or joint recipients of such a
financial product shall constitute one “Customer” and a customer that receives
both a RAL or funded Federal ACR and a funded state ACR shall count as two
“Customers”.

 

1



--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

(c) “Financial Product” shall mean the following tax refund related financial
products, a RAL, Money NowSM Loan, Federal or state ACR, and HELP® Loan and any
similar or modified product offered from time to time, or other product agreed
to by the parties in accordance with Section 3.1 hereof.

(d) “Tax Season” shall mean the period beginning on January 2 of a calendar year
and ending on the last day an individual is permitted to file a federal income
tax return with the IRS without extension, typically April 15 of such calendar
year.

 

1.2 ERO Participation.

SBBT and JHI agree to offer the Program to those EROs designated by JHI from
time to time as provided in Article 2 hereof. JHI shall require EROs designated
to participate in the Program to enter into separate agreements with SBBT, on an
annual basis in advance of the relevant Tax Season (as defined herein), in
substantially the form entered into by SBBT and participating EROs during the
2006 Tax Season, with such changes thereto as the parties, from time to time,
shall agree (the “SBBT Financial Product Agreement”) and to facilitate the offer
of Financial Products to customers of such EROs in accordance with the terms
thereof.

 

2. Limited Exclusivity.

 

  2.1 ERO Locations.

 

  (a) SBBT shall be the sole, exclusive and designated Financial Product
provider for the ERO locations as set forth in, or as determined by JHI in
accordance with the terms of, this Agreement. To the extent an ERO location is
designated by JHI as an SBBT location for a Tax Season (and any related period
of time), then such ERO location shall not be permitted to accept applications
for Financial Products (or products substantially similar thereto) during the
same Tax Season on behalf of any financial institution other than SBBT without
the prior written approval of SBBT. ERO locations found to be participating at
once in both the Program and a competing financial product program may be
terminated by SBBT from the Program.

 

  (b) For Tax Season 2006, SBBT shall be the sole, exclusive and designated
Financial Product provider for the following designated ERO locations: [*]

 

  (c) For all Tax Seasons (and related periods) after Tax Season 2006 under this
Agreement, JHI shall determine the ERO locations at which SBBT shall be the
sole, exclusive and designated Financial Product provider, whether by state, ERO
or otherwise, for such Tax Season, subject to the other terms and conditions of
this Agreement including Section 2.2 hereof. JHI shall provide notice of such
designation to SBBT no later than the [*] prior to such applicable Tax Season.

 

  (d) Notwithstanding anything herein to the contrary, designations made herein,
shall be modified by and subject to the requirements of the multi-state
operations of an ERO as defined by processing center and may result in certain
locations, whether within designated states or outside designated states, being
excluded or included, as the case may be, in the list of designated locations
for SBBT under the Program in any given Tax Season.

 

  2.2. ERO Designations.

 

  (a) For Tax Season 2006, JHI has designated SBBT as the sole and exclusive
Financial Product provider under the Program for EROs [*].

 

2



--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

  (b) For Tax Season 2007, JHI shall designate SBBT as the sole and exclusive
Financial Product provider under the Program for EROs [*].

 

  (c) For Tax Season 2008, JHI shall designate SBBT as the sole and exclusive
Financial Product provider under the Program for EROs [*].

 

  (d) This Section 2.2 shall be subject to and limited by Section 9.4 hereof.
JHI shall deliver information supporting the requirements of this Section 2.2 in
conjunction with notice of designated locations for the respective Tax Season
under Section 2.1 above.

 

3. Financial Products.

 

  3.1. Product Offering.

 

  (a) Products Generally. SBBT shall offer and provide Financial Products to
customers of designated EROs, on the terms and subject to the conditions set
forth herein, and such other products and services as the parties may, from time
to time agree.

 

  (b) Financial Product Definitions:

 

  (i) “Refund Anticipation Loan” or “RAL” shall mean a loan to a Customer based
upon, among other things, the Customer’s anticipated federal income tax return
refund (as identified in IRS Form 8453 or similar form, subject to any
limitations that may be imposed thereon due to the application of certain
underwriting criteria or other factors.

 

  (ii) “Money Now Loan” means a loan based on, among other things, the
Customer’s anticipated Federal income tax refund, with proceeds of such loan
available on the same day the loan is approved by SBBT, offered during a Tax
Season.

 

  (iii) “Accelerated Check Refund” or “ACR” shall mean a non-loan financial
product through which a Customer’s federal and/or state income tax refund (as
identified in IRS Form 8453 and any applicable state tax form, respectively) is
deposited into an account established by SBBT and (i) disbursed, net of
authorized fees and charges, to the Customer by (x) check or (y) debit card, or
(ii) disbursed, net of authorized fees and charges and via an automated clearing
house credit (“ACH”) to the Customer’s designated bank account in the case of
“Assisted Direct Deposit” or “ADD”. Except as otherwise specifically noted, all
references hereafter in this Agreement to ACRs shall also include ADDs.

 

  (c) State Products. SBBT shall provide ACR services to all Applicants
requesting the same, if approved, with respect to all states whose taxing
authority accepts state income tax returns electronically and disburses refund
amounts via direct deposit.

 

  (d) Product Development. SBBT and JHI may, from time to time, develop and add
additional financial products to the Program. The description of such additional
products and the terms and conditions governing their offer shall be set forth
in separate agreement between SBBT and JHI, and if agreed to shall be included
in the definition of Financial Products under this Agreement.

 

3



--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

4. Fees.

 

  4.1. Fees. In consideration of the rights granted to SBBT herein and the
performance of services and expenses incurred by JHI in connection with the
Program, SBBT shall pay to JHI fees as follows, subject to Section 4.3 hereof:

 

  (a) SBBT shall pay to JHI for Tax Season 2006 [*].

 

  (b) SBBT shall pay to JHI for Tax Season 2007 [*].

 

  (c) SBBT shall pay to JHI for Tax Season 2008 [*].

 

  (d) The above consideration shall be paid in three equal monthly installments
no later than the last Business Day of January, February and March of such Tax
Season. JHI shall have the right to direct SBBT to make payments directly to
other entities or third parties with SBBT’s prior written consent.

 

  (e) The parties agree that JHI shall have no right to any fees earned by SBBT
in connection with its offering Financial Products. The parties agree that SBBT
is the sole owner of the Financial Products made under the Program.

 

5. RAL Eligibility.

The parties agree that only those Jackson Hewitt Tax Service customers that
apply for a Financial Product from SBBT (“Applicants”) whose federal income tax
returns are filed electronically and such return sets forth an anticipated
federal income tax refund shall be eligible to receive a RAL. An Applicant who
meets the foregoing requirements shall nevertheless be subject to underwriting
criteria developed by SBBT, after consultation with JHI, pursuant to
Section 7.5. Notwithstanding the foregoing, if SBBT receives current information
from a reliable credit reporting agency or other reliable source that an
Applicant’s income tax refund may be subject to attachment, delay or offset,
then SBBT may deny such Applicant a RAL.

 

6. JHI’s Obligations and Procedures. JHI agrees, in connection with the
operation of the Program, to: (i) conduct such advertising; (ii) prepare forms
and other written materials; (iii) cause its offices to be equipped with
computer equipment and hardware; (iv) maintain personnel; (v) train such
personnel and EROs with respect to the Program Protocols; and (vi) take such
other actions, in each case as reasonably necessary to advertise and accommodate
the facilitation of Financial Products to Applicants at its expense, as well as
the following specific duties:

 

  6.1. Preparation and Filing of Returns. JHI shall require EROs participating
in the Program to prepare and/or collect and file with the appropriate taxing
authorities federal and state income tax returns for Customers, and EROs shall
be solely responsible for any liability arising out of such preparation or
filing.

 

  6.2. Application Process. JHI shall require participating EROs to require that
each Applicant (i) complete and sign an application in a form developed by SBBT
and reviewed by JHI prior to each Tax Season (the “Application”), which
application may also include a loan agreement (the “Loan Agreement”) and a
disclosure statement meeting the requirements of the federal Truth-in-Lending
Act (the “Disclosure Statement”), and (ii) is given a copy of any and all
disclosures required to be provided pursuant to applicable State or local law
(“State Disclosure Documents”). The Application shall include, among other
things, a request for certain information and certifications, as well as an
authorization, signed by the Customer, to (A) use the tax return information for
the application process in accordance with Section 301.7216-3(b) of the U.S.
Treasury Department regulations and (B) allow SBBT to repay any delinquent RAL
or Money Now Loan with the proceeds of the Financial Product obtained

 

4



--------------------------------------------------------------------------------

    pursuant to the Application. Participating EROs shall be responsible,
pursuant to the terms of the SBBT Financial Product Agreement, for ensuring that
the Application is complete and accurately reflects all material information
received from the Customer, including social security number(s); provided,
however, that the ERO shall in no event be held responsible for false or
inaccurate information provided by Customers.

 

  6.3. Completion of IRS Form 8453. In connection with each Application, JHI
shall require each participating ERO to complete IRS Form 8453 and the direct
deposit designation in the electronic portion of the Applicant’s federal (and
state, if applicable) income tax return which shall include information provided
by SBBT (such as the applicable SBBT check routing number and Customer account
number) and shall name SBBT as the financial institution. The forms shall be
signed by an employee of the ERO and by the Customer, and shall also indicate
that the account is a checking account and that the source is “other”. JHI shall
cause the same information to be contained in the appropriate data field as part
of the income tax return electronically filed by the ERO.

 

  6.4. Customer Copies. JHI shall require each participating ERO to provide to
each Applicant a signed copy of the Application, Loan Agreement and Disclosure
Statement (which may be combined into one form), signed IRS Form 8453 or similar
form, together with any other agreements or documents that SBBT reasonably may
require, as identified to and reviewed by JHI prior to each Tax Season; provided
that SBBT shall be solely responsible for the form and content of all of the
aforementioned documents, subject to JHI review prior to each Tax Season, and
for their compliance with applicable laws, rules and regulations (“Applicable
Law”).

 

  6.5. Retention and Handling of Documents.

 

  (a) Retention. JHI shall require each participating ERO to retain a copy of
the signed Application, Loan Agreement and Disclosure Statement, State
Disclosure Documents, if any, as well as a copy of the federal and state income
tax returns, in the Customer’s file maintained by them for a period of five
years following the preparation and filing thereof (after which time such
documents may be discarded). At the reasonable request of SBBT, JHI shall cause
EROs to deliver to SBBT a copy of any Application.

 

  (b) Tax Returns. For fraud detection, underwriting and collection purposes,
JHI shall provide to SBBT electronic copies of each SBBT Customer’s
electronically filed federal income tax return, in the format prescribed by the
IRS, simultaneously with or promptly after the Application information is
transmitted to SBBT.

 

  6.6. Lost Checks. If a SBBT Customer notifies an ERO that a check disbursed by
it has become lost, or that he or she has not received a check mailed by SBBT
within 14 days, then JHI shall require the ERO to notify SBBT immediately to
stop payment thereon and to issue a new check and an indemnifying bond, to be
completed by such Customer, in a form satisfactory to SBBT.

 

  6.7. Collection Assistance. At the reasonable request of SBBT, and subject to
Applicable Law, JHI shall provide reasonable assistance to SBBT in the
collection of past due RALs. Such assistance may include providing updated
addresses and phone numbers for Customers, to the extent permitted by law.

 

  6.8. JHTSI. JHI and SBBT acknowledge and agree that JHTSI shall provide
certain technology expertise, software modification and implementation and
processing services, personnel and related support to JHI, SBBT and EROs in
connection with the Program pursuant to the terms and conditions of the
Technology Services Agreement.

 

5



--------------------------------------------------------------------------------

7. SBBT’s Obligations and Procedures.

 

  7.1. Processing of Applications. SBBT shall, on each day during the Term,
process Applications and provide Financial Products with respect thereto for all
Applications received electronically in accordance with SBBT’s underwriting
criteria in effect at that time (as the same may be amended from time to time by
the mutual consent of the parties) and in accordance with industry standards;
provided that SBBT shall use commercially reasonable efforts to process
(i) Money Now Loan Applications and any other similar instant Financial Product
within three minutes of receipt of such Application from JHI and (ii) RAL
Applications within two hours (or, if a credit bureau is employed to evaluate
the creditworthiness of a RAL applicant, then within eight hours) after having
received from JHI an acknowledgment of the due filing of the related tax return,
together with any corresponding debt indicator, as received from the IRS.
Notwithstanding the foregoing, SBBT shall not accept any Applications at any
time if SBBT (i) receives notification from the IRS that the ERO is under
investigation, (ii) reasonably suspects fraudulent activity originating through
the ERO, or (iii) considers loan delinquencies on RALs originating through the
ERO to be unacceptable, in its reasonable discretion. SBBT shall be responsible
for decisions made by it to approve or deny loan Applications, including,
without limitation, the provision to applicants of adverse action notices or
other notices required by Applicable Law.

 

  7.2. Disbursement/Check Print Authorizations. SBBT shall promptly communicate
disbursement authorizations to JHI (i) immediately upon approval of a HELP Loan,
Money Now Loan or RAL or (ii) for other Financial Products upon receipt of and
after processing IRS or state refund pre-note files to the extent such practice
does not violate any applicable bank regulations, provided that federal and
state funding shall be released by SBBT no later than the effective date
designated by the IRS or applicable state taxing authority, respectively. SBBT
shall be responsible for all disbursement/check authorizations issued by it,
including losses incurred as a result of its issuance of duplicate or multiple
check print authorizations or checks issued by SBBT in error or with information
inconsistent with the information in the disbursement request received from JHI.

 

  7.3. Establishment of Accounts; Availability of Funds.

 

  (a) SBBT shall establish and maintain at SBBT a segregated account for the
benefit of SBBT Customers (each, a “Deposit Account”), which account shall
conform to the requirements of 12 C.F.R. 330.5 so as to afford such Customers
FDIC insurance with respect to such Deposit Accounts. Upon notification to JHI
that a RAL has been approved or that an ACR has been funded, SBBT shall transfer
the amount of the net loan proceeds or refund, respectively, to the Deposit
Account. All disbursements to SBBT Customers shall be drawn on the Deposit
Account and shall be paid promptly upon presentment. SBBT shall make all
disbursements in the manner elected by the SBBT Customer, as set forth in the
Application and Loan Agreement. SBBT shall have the right to offset against the
Deposit Account all fees and charges authorized by the SBBT Customer to be paid
to SBBT, EROs or otherwise pursuant to his Application for a Financial Product
in an amount up to the amount of the Financial Product.

 

  (b) Upon notification to JHI that an ADD has been funded, SBBT shall transfer
funds via ACH into the account designated for receipt thereof by the SBBT
Customer. If the ACH transfer is not successful, then SBBT shall disburse the
refund via a check printed by the SBBT Customer’s ERO or mailed directly by
SBBT.

 

6



--------------------------------------------------------------------------------

  (c) SBBT shall have sufficient funds available at all times to pay all
disbursements authorized by SBBT under the Program.

 

  7.4. Deduction of Additional Charges; Timing and Order of Disbursements.

 

  (a) SBBT shall remit payment to each ERO of all fees and charges authorized by
Customers to be paid to such ERO (e.g. tax preparation and other fees) on
funding of non-loan type financial products and approval of loan-type financial
products. The foregoing shall be set forth in the applicable SBBT Financial
Product Agreement between such ERO and SBBT.

 

  (b) All Financial Product disbursements shall be made to the Customer net of
all authorized fees, deductions or charges. If SBBT receives a state tax refund
before the IRS tax refund, then any and all ERO fees may be deducted from the
state refund prior to disbursement to the Customer. If an IRS or state tax
refund deposit is received in an amount less than anticipated, then
disbursements will be made in the following order: first, to cover fees owed to
SBBT ; second, to cover ERO fees; third, to pay any outstanding RAL obligations
the Customer may have; and fourth, to pay the Customer disbursement.

 

  (c) If the Customer’s refund received from the IRS exceeds the total amount
owed pursuant to the RAL, or if after a RAL is denied, the return is accepted by
the IRS and a direct deposit is made to the Deposit Account, then SBBT shall
send a disbursement authorization record in the amount of the excess or the
deposit, respectively (after adjusting for and posting fees), to JHI. If the
refund is less than the amount anticipated, then SBBT shall notify the ERO and
the Customer of such shortfall, and demand prompt payment to SBBT of the
outstanding amount.

 

  7.5. Establishment of Fees and Underwriting Criteria. The pricing, fees, terms
and underwriting criteria for the Program shall be developed for each Tax Season
by SBBT in consultation with JHI, and may be subject to modification from time
to time as mutually agreed by the parties. The pricing, fees, terms and
underwriting criteria must be commercially reasonable, based on the best
information available that year including IRS prior-year funding trends,
competitive product offerings and Customer and ERO behavior, and set forth in
writing and agreed to by the parties no later than November 1st preceding each
Tax Season during the Term. Agreement by either party shall not be unreasonably
withheld.

 

  7.6. Development of Forms/Materials. SBBT shall develop reasonable program
protocols for the offering, marketing, receipt and processing of Applications,
the making of loans and the delivery of Financial Product proceeds (“Program
Protocols”) and shall create and distribute to JHI for its prior review forms to
be used by participating EROs of each of the following: the Application, Loan
Agreement, Disclosure Statement, and disbursement checks. For the avoidance of
doubt, the term “Program Protocols” shall not include protocols or other
materials that are developed by JHI, including without limitation materials that
are developed by JHI and reviewed by SBBT pursuant to Section 11.1 hereof or
otherwise. SBBT may create solicitation, marketing and promotional materials
relating to the Program, each of which shall be subject to JHI’s prior review.
SBBT shall provide such assistance as JHI reasonably may request in connection
with the preparation and dissemination to Customers of State Disclosure
Documents. SBBT covenants and agrees that the Program Protocols and all
documents and materials provided by it hereunder (including, without limitation,
the Application, Loan Agreements, Disclosure Statements, disbursement checks,
solicitation materials and marketing and promotional materials) shall comply
with Applicable Law.

 

7



--------------------------------------------------------------------------------

  7.7. Screening. SBBT shall pre-screen the Customer base, using the
underwriting criteria established pursuant to Section 7.5 or any other criteria
reasonably requested by JHI, for the purpose of the parties to joint market and
distribute solicitation materials regarding pre-approved Financial Products to
Customers. SBBT shall provide to JHI the text of any disclosures required by
Applicable Law to be provided to Customers with respect to such prescreening.
The results of such screening process shall be set forth in an electronic file
and shall be presented in such form as JHI shall determine. Responsibility for
the cost of activities undertaken pursuant to this Section 7.7 shall be
determined by the mutual agreement of the parties.

 

  7.8. Check Stock. SBBT shall provide and distribute to each participating ERO
the necessary check stock to participate in the Program, and shall promptly
replenish such stock upon the ERO’s request at no charge, unless the ERO
requests overnight delivery (in which case the ERO shall pay for such delivery).

 

  7.9. Reports. SBBT shall provide weekly reports to JHI describing all ACH
transmissions from the IRS to SBBT and all paid items, and covering such other
matters and in such form as JHI reasonably may request. SBBT covenants and
agrees that each such report will be true, correct and complete in all respects.

 

  7.10. Applicable Law. Without limiting or conditioning the obligations of JHI
and the EROs to comply with Applicable Law, SBBT shall consider reasonable steps
proposed by JHI to address concerns raised by JHI with respect to the operation
of the Program and the facilitation of Financial Products as it relates to JHI
and EROs being in compliance with Applicable Law or potential violations of
Applicable Law.

 

  7.11. Additional Products. Upon terms to be agreed by the parties, SBBT shall
facilitate the offering of such additional products as JHI and SBBT may develop
or as Customers are offered in other Jackson Hewitt Tax Service® offices that
are not participating in the Program, unless the offering of such products is
prohibited by law. Notwithstanding anything to the contrary contained herein, if
SBBT does not offer any participating ERO all financial product(s) being
facilitated by EROs that are not under the Program, then JHI may make
alternative arrangements to provide for such product(s) to be facilitated by
such ERO through an alternative financial product provider. SBBT acknowledges
that it shall not be the provider of Flex loans or debit card products under
this Agreement.

 

  7.12. Loan Denial Notice. SBBT shall send a proper loan denial notice under
the Equal Credit Opportunity Act, Regulation B and other Applicable Laws to each
applicant whose loan request was declined by SBBT.

 

8. Representations, Warranties and Covenants.

 

  8.1. Each party represents and warrants to the other that (i) it is a
corporation or national banking association in good standing under the laws of
its jurisdiction of incorporation or formation and is duly qualified to transact
business in each jurisdiction in which the operation of its business or the
ownership of its properties requires such qualification (except where the
failure to so qualify would not have a material adverse effect on its business);
(ii) its execution and delivery of this Agreement does not and will not violate
its Certificate of Incorporation or charter or breach or constitute a default
under any agreement or arrangement to which it is a party; (iii) it has the
legal right to enter into and perform its obligations hereunder; (iv) its
execution and delivery hereof has been duly authorized by all necessary
corporate action on its part and this Agreement constitutes its legal and
binding agreement, enforceable against it in accordance with its terms; and
(v) its Marks (as defined below) do not infringe upon the intellectual property
rights of any third party.

 

8



--------------------------------------------------------------------------------

  8.2. SBBT covenants to and agrees with JHI that it shall comply with all
Applicable Laws, rules and regulations in connection with the offer and sale of
Financial Products and the performance of its obligations under this Agreement.
Without limiting the foregoing, SBBT covenants and agrees that its evaluation
and processing of Applications, its provision and documentation of loans, the
fees charged by it for such loans and its activities involving the collection of
outstanding RALs shall comply with all applicable state and federal laws, rules
and regulations, including, without limitation, the Truth-In-Lending Act (15
U.S.C. Sec 1601-1667), the Equal Credit Opportunity Act (15 U.S.C. Sec.
1691-1691f), the Electronic Fund Transfer Act (15 U.S.C. 1693, et seq.) and
other applicable provisions of the Consumer Credit Protection Act (15 U.S.C Sec.
1601).

 

  8.3. Each party further covenants to and agrees with the other that it shall
fulfill its obligations hereunder in a diligent and timely fashion, consistent
with the best practices in the industry; that all hardware, software, processes
and procedures each party uses in providing the services hereunder are owned or
properly licensed to such party and will not violate the trademark or copyright
rights, right of publicity or privacy of, or constitute libel or slander
against, or involve plagiarism or violate any other rights of, any person or
entity and that such party’s use of them will comply with all Applicable Laws;
that all processing systems, software and hardware, and policies or procedures
used by each party and all rules and protocols covering such party’s employees,
agents and independent contractors providing services hereunder, contain
protections and security enhancements, consistent with industry standards, and
provide safeguards and system protections, consistent with industry standards,
to prevent hacking, viruses, security breaches, loss of data, any breach of the
Gramm-Leach-Bliley Act and applicable regulations promulgated thereunder, any
breach of the confidentiality provisions hereof, identity theft and fraud
against JHI and Customers effecting transactions contemplated by this Agreement.

 

  8.4. JHI covenants to and agrees with SBBT that it shall comply with all
applicable Program Protocols and Applicable Law in connection with the
performance by it of its obligations under this Agreement. JHI shall comply in
all material respects, and shall instruct EROs to comply, with all Program
Protocols provided by SBBT in advance of each Tax Season concerning the
preparation and processing of Applications.

 

9. Term and Termination.

 

  9.1. Term. This Agreement shall be effective upon its execution and be deemed
effective as of January 1, 2006 and applicable to the Program for Tax Seasons
2006, 2007 and 2008 and all related periods. This Agreement shall terminate and
expire on October 31, 2008, unless extended in accordance the terms of this
Agreement (the “Term”).

 

  9.2. Termination by Either Party. Either party may at its option terminate
this Agreement upon twenty (20) days’ prior written notice if (i) the other
party has materially breached any of the terms hereof and has failed to cure
such breach within such ten-day period; or (ii) the continued operation of the
Program or the electronic filing program is no longer commercially feasible or
practical, or no longer provides the same opportunity, to the terminating party
due to legal, legislative or regulatory determinations, enactments or
interpretations or significant external events or occurrences beyond the control
of the terminating party; provided, however, that in the case of clause (ii),
the parties shall first mutually endeavor in good faith to modify the Program in
a manner resolving the problems caused by legal, legislative or regulatory or
external events or occurrences. In addition, either party may terminate this
Agreement, immediately upon notice to the other party, upon (x) the filing by or
against the other party of

 

9



--------------------------------------------------------------------------------

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

    any petition in bankruptcy or for reorganization or debt consolidation under
the federal bankruptcy laws or under comparable law; (y) the other party’s
making of an assignment of all or substantially all of its assets for the
benefit of creditors; or (z) application of the other party for the appointment
of a receiver or trustee of its assets.

 

  9.3. Termination by JHI. JHI may terminate this Agreement immediately after a
good faith discussion as to alternatives if SBBT’s processing systems are not
available for any reason (including any Force Majeure Event, as defined in
Section 15.2) for five (5) consecutive days or more during any Tax Season, or
for 30 consecutive days or more during any other time.

 

  9.4. Extraordinary Events. In the event of a delivery of termination notice
pursuant clause (ii) of section 9.2, SBBT shall have the right, but not the
obligation, to [*]. Notwithstanding any other provisions herein regarding timing
and method of resolution, if the parties are not able to reach agreement or
resolution on the matters covered by this Section 9.4 by September 30 in advance
of such Affected Tax Season, then the termination provisions of this Agreement
shall apply.

 

  9.5. Continuation of Program. In the event of a termination of the Program
under this Agreement during a Tax Season, both parties shall continue to provide
the Program through the end of such Tax Season, unless otherwise agreed in
writing by the parties, and all the relevant provisions of and obligations under
this Agreement and the Technology Services Agreement shall survive until such
obligations have been completed including any payment obligations for such Tax
Season. The foregoing shall not be applicable if such termination is a result of
an event whereby SBBT and its affiliates are ceasing as a business offering all
Financial Products through transmitters and tax preparation companies in total.
In addition, either party may elect to discontinue to provide the Program during
a Tax Season if the termination is due to the material, uncured breach of the
other party under Section 9.2(i) or an event with respect to the other party
described in the last sentence of Section 9.2 occurs.

 

10. Ownership of Loans.

The parties agree that SBBT will be the sole owner of the Financial Products
loans made under the Program. In addition, SBBT shall have the authority to
transfer or assign such loans at any time, provided that SBBT shall continue to
be liable for any violation of law of such transferee or assignee. Without
limiting the foregoing, (i) any such transfer or assignment (a) shall comply
with all Applicable Laws, rules and regulations, and (b) shall not cause SBBT to
breach any of its representations or obligations hereunder, and (ii) the
transferee or assignee shall (a) represent, warrant and covenant to comply with
all Applicable Laws, rules and regulations in the servicing and collection of
such loans, (b) agree to provide customer service at a level at least as high as
that offered by SBBT and (c) demonstrate to SBBT’s reasonable satisfaction the
ability to comply with such representations, warranties and covenants.

 

11. Marketing and Other Materials.

 

  11.1. Review. Each party shall have the right to review and approve all
marketing materials used to promote the Program that reference the names,
trademarks, service marks, trade names, service names or logos of such party
(“Marks”); provided that such review shall be conducted promptly (in all events
within [*] of receipt thereof) and approval shall not be unreasonably withheld.
If such materials are provided to SBBT, SBBT shall review such materials for
compliance with Applicable Laws specifically relating to the offering of
Financial Products (e.g compliance with Regulation Z), provided that SBBT shall
have no responsibility for such compliance if SBBT suggests revisions to such
materials and such revisions are not adopted by JHI. For the avoidance of doubt,
SBBT shall have no responsibility for reviewing such materials for compliance
with Applicable Laws relating to

 

10



--------------------------------------------------------------------------------

    the offering of goods and services generally, including without limitation
federal and state laws regulating misleading, unfair or deceptive statements,
acts or practices or unfair competition. JHI shall be responsible for the
compliance of such materials with all other Applicable Laws including without
limitation the Applicable Laws described in the preceding sentence.

 

  11.2. License. During the Term and subject to the terms and conditions of this
Agreement, each party grants to the other a non-exclusive, non-assignable right
and license to use, reproduce and display its Marks, solely in connection with
the marketing, making and processing of Financial Products to Customers in
connection with the Program. Neither party shall adopt or use, or seek to
register, without the other party’s prior written consent, any variation of such
other party’s Marks, or any mark similar thereto or likely to be confused
therewith. Any and all goodwill arising from either party’s use of the Marks of
the other party shall inure solely to the benefit of such other party, and
neither during nor after the termination or expiration of this Agreement shall
either party assert any claim to the other party’s Marks or associated goodwill.
Neither party shall use the Marks of the other party for any purpose except
those specifically set forth herein. All rights in and to the Marks of a party
which are not specifically granted to the other party herein shall remain with
such party.

 

12. Confidential Information.

 

  12.1. Confidentiality Rights of the Parties. The parties hereto understand
that implementation and operation of the Program involves the use of certain
systems, computer programs, marketing, product development, risk management,
strategy data and other information, including business information and trade
secrets (“Proprietary Information”) that are proprietary to the respective
parties. Each party shall safeguard all Proprietary Information made available
to it by the other party, taking reasonable precautions to withhold the same
from disclosure to the same extent that it would safeguard its own confidential
information and data. Such Proprietary Information shall not include information
which is (i) shown to have been known by the receiving party prior to disclosure
to it by the other party, (ii) generally known to others engaged in the same
trade or business as the furnishing party, (iii) available to the public through
no act or omission by the receiving party or its representatives or professional
advisors, or (iv) which is rightfully obtained by the receiving party from third
parties (other than professional advisors or other representatives) without
restriction of confidentiality. In addition to the foregoing, SBBT specifically
agrees not to make copies of or to disclose to any other person or firm, other
than to employees of SBBT who need-to know such information in order to perform
SBBT’s obligations under this Agreement and who have agreed to be bound by this
Article 12, any Proprietary Information (including, without limitation, the
names of EROs or Customers or any other identifying information obtained through
its relationship with JHI as set forth in this Agreement) for any purpose other
than performing its obligations hereunder. The foregoing sentence shall not
preclude SBBT from using its own records of loans which were declined under the
Program as reference material in the event any Customer whose Application was
declined subsequently applies directly to SBBT for a loan.

 

  12.2. Privacy. No party shall make any unauthorized disclosure of or use any
personal information of individual consumers which it receives from the other
party or on the other party’s behalf other than to carry out the purposes for
which such information is received, and each party shall comply, to the extent
applicable, with the requirements of the implementing regulations of Title V of
the Gramm-Leach Bliley Act of 1999, specifically including, 16 Code of Federal
Regulations, Chapter I, Subchapter C, Part 313.11 and 313.13. JHI and SBBT shall
each adopt and maintain a comprehensive privacy policy with respect to its
handling of the personal information of individual Customers submitted by such
Customers to JHI. JHI’s and SBBT’s privacy policy shall be available on its
Internet web sites and each shall comply with the provisions of such privacy
policy.

 

11



--------------------------------------------------------------------------------

13. Indemnification.

 

  13.1. Indemnification by JHI. JHI shall indemnify, defend and hold harmless
SBBT, its affiliates and their respective officers, directors and employees from
and against any and all expenses and costs (including reasonable attorney’s fees
and court costs) or liabilities (including amounts paid in settlement) incurred
by SBBT in connection with any third party claim, dispute, controversy or
litigation (individually a “claim”) arising out of or resulting from (i) JHI’s
violation or alleged violation of Applicable Law (except when such violation or
alleged violation is directly caused by JHI’s compliance with Program
Protocols); (ii) any material breach by JHI of any representation, warranty,
covenant or agreement hereunder or (iii) the negligence or willful misconduct of
JHI in connection with the performance by it of its obligations under this
Agreement.

 

  13.2. Indemnification by SBBT. SBBT shall indemnify, defend and hold harmless
JHI, its affiliates, and their respective officers, directors, employees and
agents, from and against any and all expenses and costs (including reasonable
attorney’s fees and court costs), or liabilities (including amounts paid in
settlement) incurred by any of them in connection with any third party claim,
dispute, controversy or litigation (individually, a “claim”) arising out of or
resulting from (i) the Program Protocols; (ii) the offer and sale of Financial
Products hereunder (excluding any acts or omissions by the ERO with respect to
such offer and sale, except if the claim is directly caused by the ERO acting in
a manner expressly required by, or omitting to act in a manner expressly
prohibited by, the Program Protocols); (iii) any violation or alleged violation
of Applicable Law (including, without limitation, the Truth in Lending Act or
any regulation of the Federal Reserve Board or other applicable federal or state
banking or consumer finance laws or regulations) by SBBT, the Financial Products
offered by SBBT or the Program Protocols, (iv) any material breach by SBBT of
any representation, warranty, covenant or agreement hereunder; or (v) the
negligence or wilful misconduct of SBBT in connection with the performance by it
of its obligations under this Agreement.

 

  13.3. Procedures. The indemnitee shall promptly notify the indemnitor in
writing of any claim that may be the subject of indemnification under this
Article 13, and shall promptly tender to the indemnitor sole control of the
defense and any settlement thereof; provided, however, that the failure of an
indemnitee to so notify the indemnitor shall not relieve the indemnitor of its
indemnification obligations hereunder to the extent that such failure does not
actually prejudice the indemnitor with respect to such claim; and provided,
further that the indemnitor shall not compromise or settle any claim or action
without the prior approval of the indemnitee. The indemnitee shall have the
right (but not the obligation) to defend such action or proceeding by retaining
attorneys of its own selection to represent it at the indemnitor’s reasonable
expense; provided that the indemnitor shall in all events have the right to
participate in such defense; and provided further that the indemnitee shall not
compromise or settle any such claim or action without the prior approval of the
indemnitor.

 

14. Limitation of Liability.

 

  14.1. Consequential Damages. No party will be liable to the other party for
incidental, special, indirect or consequential damage, or loss of profits,
income, use or other benefits, arising out of or in connection with the
performance of its obligations under this Agreement or any failure of such
performance; unless such damage or loss is subject to the indemnification
provisions of this Agreement or arises from that party’s gross negligence or
willful misconduct.

 

  14.2. Force Majeure. Notwithstanding any other provision herein to the
contrary, either party shall be excused from performance hereunder for failure
to perform any of the obligations if (i) such failure to perform occurs by
reason of any of the following events (“Force Majeure Events”): act of God,
fire, flood, storm, earthquake, tidal wave, communications failure,

 

12



--------------------------------------------------------------------------------

    sabotage, war, military operation, terrorist attack, national emergency,
mechanical or electrical breakdown, general failure of the postal or banking
system, civil commotion, strikes, or the order, requisition, request or
recommendation of any governmental agency or acting governmental authority, or
either party’s compliance therewith or government proration, regulation, or
priority, or any other similar cause beyond either party’s reasonable control
and (ii) such Force Majeure Event is beyond such party’s reasonable control. The
party excused from performance shall be excused from performance (i) only after
notice from the party whose performance is impaired, (ii) only during the
continuance of the Force Majeure Event and (iii) only for so long as such party
continues to take reasonable steps to mitigate the effect of the Force Majeure
Event and to substantially perform despite the occurrence of the Force Majeure
Event. The party whose performance is not impaired may terminate this Agreement
upon five (5) consecutive days’ notice during any tax season or upon thirty
(30) consecutive days’ notice at any other time, effective immediately upon
written notice to such party.

 

15. Commitment to Negotiation; Mediation and Arbitration of Disputes.

 

  15.1. Negotiation. Except with respect to either party’s wrongful use of the
Marks of the other party for which the aggrieved party may seek injunctive or
such other relief as such aggrieved party may deem appropriate, or litigation
brought against JHI by third parties, neither party shall institute any
proceeding in any court or administrative agency or any arbitration to resolve a
dispute between the parties before that party has sought to resolve the dispute
through direct negotiation with the other party. If the dispute is not resolved
within three weeks after a demand for direct negotiation, the parties shall then
attempt to resolve the dispute through mediation and/or arbitration as provided
in this Article 15.

 

  15.2. Scope of Arbitration. Except for either party’s wrongful use of the
Marks for which the aggrieved party may seek injunctive or such other relief as
such aggrieved party may deem appropriate, or litigation brought against JHI by
third parties, all controversies, disputes or claims between JHI and SBBT (and
any owners, guarantors, affiliates and employees of SBBT, if applicable, but in
no event shall any of such owners, guarantors, affiliates and employees be
deemed third-party beneficiaries of this Agreement), arising out of or related
to: (i) this Agreement or any other related agreement between JHI and SBBT, or
any provision of any such agreements; (ii) the relationship of the parties;
(iii) the validity of this Agreement or any other related agreement between JHI
and SBBT or any provision of any such agreements; or (iv) any problem arising
from the undertakings hereunder, will be submitted for mediation, as set forth
below in Section 15.3 and, in the event mediation is not demanded by a party or
does not result in a resolution of the dispute, for binding arbitration to the
New York, New York office of the American Arbitration Association on demand of
either party. SBBT agrees to cause its owners, guarantors, affiliates and
employees of SBBT reasonably likely to be involved in such controversies,
disputes and claims to agree to be bound by the provisions of Sections 15.2,
15.3, 15.4, 15.5 and 15.6 hereof.

Such arbitration proceeding will be conducted in New York, New York and will be
heard by a panel of three arbitrators in accordance with the then current
Commercial Arbitration Rules of the American Arbitration Association, provided
that the Federal Rules of Evidence shall be applicable to the arbitration
hearing and any evidence obtained for or presented at the hearing and that the
arbitrators shall be attorneys familiar with the Federal Rules of Evidence. All
other matters relating to arbitration will be governed by the Federal
Arbitration Act (9 U.S.C. §§ 1 et seq.) and not by any state arbitration law.

The decision and award of the arbitrators will be binding and conclusive upon
both JHI and SBBT, and enforceable in any court of competent jurisdiction. The
arbitrators have the right, in their discretion, to award or include in the
award any lawfully appropriate relief (including, punitive damages) and to
assess costs or expenses to one or both parties and may award attorneys’ fees
and legal costs to the prevailing party as part of such award, provided that the
arbitrator will not have the right to declare any Mark generic or otherwise
invalid.

 

13



--------------------------------------------------------------------------------

JHI and SBBT agree to be bound by the provisions of any limitation on the period
of time in which claims must be brought under Applicable Law or this Agreement,
whichever expires earlier. JHI and SBBT further agree that, in connection with
any such arbitration proceeding, each must submit or file any claim which would
constitute a compulsory counterclaim (as defined by Rule 13 of the Federal Rules
of Civil Procedure) within the same proceeding as the claim to which it relates.
Any such claim which is not submitted or filed as described above will be
forever barred.

Each party agrees that arbitration will be conducted on an individual, not a
class-wide, basis, and that an arbitration proceeding between JHI and SBBT may
not be consolidated with any other arbitration proceeding between JHI and any
other person, corporation, limited liability company or partnership, provided
that JHI or SBBT may consolidate any arbitration proceeding commenced under this
Section 15.2 with any arbitration proceeding commenced by JHI, JHTSI or SBBT
under any other agreement executed in connection herewith including without
limitation the Technology Services Agreement.

Notwithstanding anything to the contrary contained in this Section, JHI and SBBT
shall each have the right in a proper case to obtain temporary restraining
orders and temporary or preliminary injunctive relief from a court of competent
jurisdiction; provided, however, that JHI or SBBT must contemporaneously submit
the dispute for arbitration on the merits as provided herein and the submission
to the court shall not waive the right to arbitration.

 

  15.3. Mediation. If a dispute is not resolved by direct negotiation, as
provided hereinabove, either party may demand mediation. In the event mediation
is demanded, it shall take place with a mediator to be agreed upon by the
parties. In the event the parties are unable to agree upon a mediator, one will
be appointed by the AAA. The mediation will take place in New York, New York, or
such other place as the parties may agree. A demand for mediation will not
preclude a party from filing a demand for arbitration, but the parties will
agree to a stay of any arbitration proceedings for a period of a minimum of
three months from the date mediation is demanded to permit the mediation to take
place.

 

  15.4. Governing Law. All matters relating to arbitration will be governed by
the Federal Arbitration Act (9 U.S.C. §§ 1 et seq.). Except to the extent
governed by the Federal Arbitration Act, the United States Trademark Act of 1946
(Lanham Act, 15 U.S.C. §§1051 et seq.), or other federal law, this Agreement and
all claims arising from the relationship between JHI and SBBT will be governed
by the laws of the state of New York without regard to its conflict of laws
principles.

 

  15.5. Consent to Jurisdiction. Each party agrees that the other party may
institute any action against it (which is not required to be arbitrated
hereunder) and any action to confirm or to enforce an arbitration award
hereunder in any state or federal court of competent jurisdiction located in the
city of New York, state of New York and irrevocably submits to the jurisdiction
of such courts and waives any objection it may have to either the jurisdiction
of or venue in such courts.

 

  15.6. Waiver of Jury Trial. JHI and SBBT irrevocably waive trial by jury in
any action, proceeding or counterclaim, whether at law or in equity, brought by
either of them against the other party.

 

14



--------------------------------------------------------------------------------

16. No Joint Venture.

This Agreement or any acts pursuant hereto shall not constitute a joint venture
or create a partnership, agency or employment relationship between the parties.
Except as expressly provided in this Agreement, no party shall have, or hold
itself out as having, any right, power or authority to act or create any
obligation, express or implied, on behalf of the other.

 

17. Audit Rights.

 

  17.1. During the Term and for a period of one year thereafter, SBBT shall
(a) maintain reasonably adequate books and records with respect to any fees or
compensation to be provided to JHI hereunder and otherwise with respect to its
obligations hereunder; (b) upon reasonable written request, provide access to
such books and records to JHI and its authorized agents (including, but not
limited to, its auditors); and (c) cooperate with, and provide to, JHI and such
agents such assistance as they reasonably may require. JHI shall pay for the
expenses associated with the conduct of such audit, provided that if such audit
reveals an underpayment by SBBT of more than five percent (5%) of any amount due
hereunder, then SBBT shall, promptly upon JHI’s request, tender the amount of
such underpayment to JHI and reimburse JHI for such audit expenses.

 

  17.2. During the Term and for a period of one year thereafter, JHI shall
(a) maintain reasonably adequate books and records with respect to the
information to be provided by JHI to SBBT pursuant to Section 2.2(d) hereof,
including without limitation information regarding Applicable Customers, and
otherwise with respect to its obligations hereunder; (b) upon reasonable written
request, provide access to such books and records to SBBT and its authorized
agents (including, but not limited to, its auditors); and (c) cooperate with,
and provide to, SBBT and such agents such assistance as they reasonably may
require. SBBT shall pay for the expenses associated with the conduct of such
audit, provided that if such audit reveals an inaccurate calculation of
Applicable Customers of more than five percent (5%) for any Tax Season, then JHI
shall, promptly upon SBBT’s request, reimburse SBBT for such audit expenses. In
addition, JHI acknowledge and agree that JHI and the EROs shall be subject to
audit and review by the banking agencies having jurisdiction over SBBT to the
extent provided by law.

 

18. Survival.

Upon the expiration or termination of this Agreement in accordance with the
provisions of Article 9, no party shall remain liable to the other, except with
respect to Article 4 (to the extent JHI’s right to receive payment has acrrued),
6.5(a), 12.1, 12.2, 13.1, 13.2, 13.3, 14.1, 14.2, and Articles 15, 17, this
Article 18, and Article 19, all of which shall survive the expiration and
termination hereof.

 

19. Miscellaneous.

 

  19.1. Assignment. This Agreement is binding on, and shall inure to the benefit
of, the parties hereto and their respective successors and permitted assigns.
Neither party may assign its rights or obligations under this Agreement (other
than in the context of a change in control of a party) without the prior written
consent of the other party.

 

  19.2. Notices. Any notice permitted or required hereunder shall be in writing
and shall be deemed to have been given (i) on the date of delivery if delivery
of a legible copy was made personally or by facsimile transmission or (ii) on
the second business day after the date on which mailed by registered mail,
certified mail, return receipt requested, addressed to the party for whom
intended at the address set forth below or such other address, notice of which
is given herein.

 

15



--------------------------------------------------------------------------------

If to SBBT:

Santa Barbara Bank & Trust

5770 Oberlin Drive

San Diego, CA 92121

Attn: Rich Turner

         Senior Vice President/RAL Program Director

with a copy to:

Pacific Capital Bank, N.A.

1021 Anacapa Street

Santa Barbara, California 93101

Attn: Frederick W. Clough, Esq.

         General Counsel

If to JHI:

Jackson Hewitt Inc.

3 Sylvan Way

Parsippany, NJ 07054

Attn: Bill San Giacomo

         Group Vice President, Financial Products

with a copy to:

Jackson Hewitt Inc.

3 Sylvan Way

Parsippany, NJ 07054

Attn: Office of the General Counsel

 

  19.3. Severability; Construction. The parties agree that if any provision of
this Agreement shall be determined by any court of competent jurisdiction to be
void or otherwise unenforceable, then such determination shall not affect any
other provision of this Agreement, all of which other provisions shall remain in
effect. If any provision were capable of two constructions, one of which would
render the provision valid and the other invalid, then the provision shall have
the meaning that renders it valid. In the event that any provision hereof
pertaining to fees, commissions or underwriting criteria is held to be invalid,
then the parties shall endeavor in good faith the redesign the Program or the
terms thereof in a manner consistent with the intent and economic effect of this
Agreement.

 

  19.4. Waiver. No waiver of any breach of this Agreement shall be effective
unless in writing and signed by an authorized representative of the waiving
party. The waiver of any breach hereof shall not operate or be construed as a
waiver of any other or subsequent breach.

 

  19.5. Integration; Subordination of JHI Obligations. It is expressly
understood and agreed that, upon execution and delivery of this Agreement by all
parties hereto, that certain Refund Anticipation Loan Agreement, dated as of
May 5, 2004, by and between the parties shall be terminated and of no further
force and effect, except that the payment obligations set forth in Exhibit B
thereto (to the extent they have accrued as of the date hereof) and each of the
other provisions described in Section 18 thereof shall survive such termination.
This Agreement, together with the Exhibits hereto and all agreements or
documents related hereto or delivered hereunder and the Technology Services
Agreement express fully the entire understanding and agreement of the parties
concerning the subject matter hereof, and all prior understandings or
commitments of any kind, whether oral or written, concerning such subject matter
are hereby

 

16



--------------------------------------------------------------------------------

    superseded (other than those obligations which, by their terms and nature,
survive termination or expiration). Whenever it states in this Agreement that
JHI shall cause the EROs to perform any act or do any thing, and such
performance is also required of the ERO by the terms of the SBBT Financial
Product Agreement by and between the ERO and SBBT, the provisions of the SBBT
Financial Product Agreement shall control and JHI’s obligations shall be
subordinate to the obligations of the ERO.

 

  19.6. Amendment. This Agreement may not be amended or modified other than by a
written agreement executed by both parties.

 

  19.7. Headings. Headings used in this Agreement are for convenience of
reference only and do not define, interpret, describe the scope of or otherwise
affect any provision hereof.

 

  19.8. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall be deemed one and the same instrument.

 

  19.9. Further Assurances. From time to time following the execution of this
Agreement, each party agrees to do such things and execute and deliver such
documents as may reasonably be necessary to effectuate the intent and purposes
of this Agreement.

 

  19.10. No Third Party Beneficiaries. This Agreement has been made for the sole
benefit of SBBT and JHI and is not intended to, and shall not, confer any
benefit or rights upon, nor may it be enforced by, any other person.

 

  19.11. Publicity; Disclosure. Neither party shall issue any press release
relating to this Agreement without the prior consent of the other party. Each
party hereto shall be permitted to disclose this Agreement to the extent such
party determines that such disclosures is required by applicable law.

 

  19.12. Joint Marketing. The Parties shall engage in joint marketing activities
pursuant to Section 7.7 of this Agreement and any other joint marketing
agreement that may be entered into from time to time.

[Remainder of page intentionally left blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by a duly
authorized officer of each party as of the date set forth above.

 

SANTA BARBARA BANK & TRUST,

a division of Pacific Capital Bank, N.A.,

a National Banking Association

 

JACKSON HEWITT INC.,

a Virginia corporation

By:  

/s/ Richard H. Turner

  By  

/s/ Bill San Giacomo

  Richard H. Turner     Bill San Giacomo   Senior Vice President, RAL Program
Director     Group Vice President, Financial Products

 

18